Order entered July 14, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00418-CV

         IN RE JOHN LANIER BURNS, JR., M.D., ET AL, Relator

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-15866

                                    ORDER

      Before the Court is relators’ July 9, 2021 unopposed motion to set a July 23,

2021 deadline for their reply in support of the petition for writ of mandamus. We

GRANT the motion, and the reply shall be filed by July 23, 2021.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE